DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-15 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 2/4/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings have been reviewed and are accepted as being in compliance with the provisions of 37 CFR 1.121.

Priority
5.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2019-166916 filed on September 13, 2019




Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SASAKURA; Miyoshi (US 2013/0250356), hereinafter “Sasakura”.
As per Claim 1, Sasakura discloses:
An information processing apparatus comprising a processor configured to, in a case where a destination of a job is a shared apparatus shared by a plurality of groups and a file name of a file to be processed by the job includes confidential information, transmit the job to the shared apparatus after converting the confidential information into a different character string. [0069] Then, the user information addition controller 14 encodes the recipient's user information read from the IC card 8, converts the encoded information (character data) to image data, reads confidential print data with the confidential print data file name in the authentication print information record, and adds the image data to the print image data of the read confidential print data (ST15).” And see figures 8 and 11, including a “confidential print data file name” and retention and distribution management file name, according to user, authentication print information record; See Figures 1-2, including a group of network users).

As per Claim 2, the rejection of Claim 1 is included and further Sasakura discloses: wherein the confidential information is a proper noun. (Par [0005] For that reason, for ensuring confidentiality, fingerprint authentication or ID card authentication is executed on a printing device such as a printer and MFP before making the printout.” And see Figure 3 and Fig 8, including document information)

As per Claim 3, the rejection of Claim 1 is included and further Sasakura discloses: wherein the different character string is an expression that belongs to a category different from a category to which an expression used in the file name belongs. (Par [0065], “…"You have received confidential print `YYYYY` from Mr. XXXX. Please make the printout by MM/DD/YYYY," in which XXXX is the user name of the distributor of the print data, YYYYY is the print job name, and MM/DD/YYYY is the expiration date.”).

As per Claim 4, the rejection of Claim 2 is included and further Sasakura discloses:, wherein the different character string is an expression that belongs to a category different from a category to which an expression used in the file name belongs. (par [0060] and [0063], “Then, if the request flag in the read distribution request information contains "NEW," the distribution status controller 17 creates a distribution management file using the distribution request information (ST6). The distribution management file is named according to the distribution management file name in the distribution request information. At this time, the print status flags of the recipients are set to "UNPRINTED" as they are and the notification email transmission flags thereof are set to "UNTRANSMITTED" as they are.” See also par [0065], including different confidential naming according to different records)

As per Claim 5, the rejection of Claim 1 is included and further Sasakura discloses: wherein the different character string is decided while referring to a file name included in job log information stored in the shared apparatus to which the job is to be transmitted. (Par [0063], “As shown in the figure, an authentication print information record comprises user information, a confidential print data file name, a retention mode, and a distribution management file name. Here, the confidential print data file name is the name of the confidential print data file stored in the storage 16 in the above processing (ST8)” and see Figure 10, showing different decision according to printing device and client).

As per Claim 6, the rejection of Claim 2 is included and further Sasakura discloses: wherein the different character string is decided while referring to a file name included in job log information stored in the shared apparatus to which the job is to be transmitted. (Par [0090], “In any case, the distribution management file is deleted according to the flowchart shown in FIG. 12. First, the distribution management file is read (Step (W, hereafter) 1). If the print status flag of each recipient is UNPRINTED (Y at W2), the linkage between the recipient and confidential print data is deleted (W3), and a distribution end email is created and sent to the recipient (W4). The contents of this email are, for example, "The distribution of `YYYYY` from Mr. XXXX has ended," notifying the recipient of the end.” And par [0091] The above email is sent to all registered recipients (NO at W5, W2 to W4). If the above email is sent to all recipients (YES at W5), the linkage between the distributor and confidential print data is deleted and the confidential print data are deleted (W6). Then, the distribution management file is deleted (W7).”).

As per Claim 7, the rejection of Claim 5 is included and further Sasakura discloses: wherein the confidential information is converted so that the file name becomes different from a file name of a file of a job transmitted within a period set in advance by a sender of the job. (Par [0062], “After the distribution management file is created in the above processing, the user information addition controller 14 encodes the distributor's user information in the distribution request information, converts the encoded information (character data) to image data, and adds them to the above-mentioned print image data (ST7)”).

As per Claim 8, the rejection of Claim 6 is included and further Sasakura discloses: wherein the confidential information is converted so that the file name becomes different from a file name of a file of a job transmitted within a period set in advance by a sender of the job. (Par [0044], “First, the user information registration procedure will be described using the flowchart of FIG. 3. The user information registration procedure is a procedure to register proper users who are allowed to use the system in advance for executing confidential printing at multiple destinations using the print data distribution management system of this embodiment.”).

As per Claim 9, the rejection of Claim1 is included and further Sasakura discloses: wherein the processor is configured to: determine whether or not the destination of the job is the shared apparatus by referring to destination information for determining whether or not the destination of the job is the shared apparatus and decide whether or not to convert the confidential information in accordance with a result of the determination as to whether or not the destination of the job is the shared apparatus. (Par [0045] – [0048], “First, it is determined whether an operation to set the printing device 1 to the user information registration mode is conducted (Step (S, hereafter) 1). This operation is conducted by, for example, operating a given key of the display operator 22. If the operation is not conducted, the procedure ends (NO at S1). If the operation is conducted (YES at S1), the print controller 10 changes the printing device 1 to the user information registration mode (S2).”).

As per Claim 10, the rejection of Claim 9 is included and further Sasakura discloses: wherein the destination information includes information for specifying an apparatus that is not the shared apparatus; and the processor is configured to: determine that an apparatus that is not specified as an apparatus that is not the shared apparatus is the shared apparatus. (Par [0007] and par [0044], “First, the user information registration procedure will be described using the flowchart of FIG. 3. The user information registration procedure is a procedure to register proper users who are allowed to use the system in advance for executing confidential printing at multiple destinations using the print data distribution management system of this embodiment.”).

As per Claim 11, the rejection of Claim1 is included and further Sasakura discloses: wherein the confidential information is converted into a character string designated by a sender of the job in a case where the destination of the job is the shared apparatus. (Par [0069], “Then, the user information addition controller 14 encodes the recipient's user information read from the IC card 8, converts the encoded 

As per Claim 12, the rejection of Claim 1 is included and further Sasakura discloses: wherein the processor is configured to: generate correspondence information on a correspondence between file names before and after conversion. (Par [0005] For that reason, for ensuring confidentiality, fingerprint authentication or ID card authentication is executed on a printing device such as a printer and MFP before making the printout.”).

As per Claim 13, the rejection of Claim 12 is included and further Sasakura discloses: wherein the processor is configured to: present the correspondence information to the sender of the job. (Par [0031], “Application programs 6 and a printer driver 7 are installed in the client computer PC1 (PC2, PC3), enabling data exchange with an IC card 8 via the IC card reader/writer 3. The client computer PC1 (PC2, PC3) creates print data using the application programs 6, converts the print data to intermediate data (PDL data) corresponding to the printing device 1 using the printer driver 7, and has a transmitter sending the data to the printing device 1. Here, besides the above components, the client computer PC1 (PC2, PC3)”).

As per Claims 14-15, being the non-transitory computer readable medium and  information processing apparatus claims corresponding to the system claims 1-7 Sasakura discloses: (Par [0028]).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Tomiyasu et al (US 2018/0032296) relates to IMAGE FORMING APPARATUS, PRINTING METHOD, AND NON-TRANSITORY RECORDING MEDIUM FOR STORING COMPUTER READABLE PROGRAM, specifically The image formation device is capable of carrying out security printing in which a print job having confidential attributes received from a PC is temporarily stored into a ROM instead of being printed immediately..
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANGELICA RUIZ/Primary Examiner, Art Unit 2158